March 23, 2006

 

Mr. Gregg Mayer
92 Hersey Street
Hingham, MA  02043

Dear Gregg:

On behalf of Interleukin Genetics, I am pleased to offer you the position of
Chief Business Officer. This position reports to Dr. Philip Reilly, CEO. The
annualized compensation for this regular, full-time position is $240,000,
derived and paid monthly at the rate of $20,000.00 per month. As part of your
compensation, the Board of Directors has approved that you be granted 8,000
shares of Interleukin Genetics’ restricted stock, which will vest on the first
anniversary of your date of hire. Further stock awards will be granted on an
annual basis at the discretion of the Board of Directors, based on your
performance, and will be in line with awards made to other senior managers at
the Company.

As a regular full-time employee, you will be able to participate in our employee
benefit plans. Interleukin Genetics currently offers group health and dental
plans, short- and long-term disability, life insurance and accidental death and
dismemberment insurance, as well as a 401(k) program and Employee Stock Purchase
Program for our regular full-time employees. Health and dental insurance
coverage is effective on your first day of work, if you elect coverage.
Interleukin Genetics also offers other benefit plans including sick time, four
weeks of vacation time, and holidays. Although there are no current plans to
change or modify these benefits, the Company reserves the right to modify these
plans at any time based upon business needs.

Your primary duties and responsibilities will include, but are not limited to
the following areas. You will be a member of the executive management group, and
in that capacity you will help chart the company’s strategic course.
Specifically, you will oversee the development of a commercial strategy for the
Company, as well as have functional responsibility for strategic marketing,
business development, and other general management responsibilities as defined
by the Chief Executive Officer.


--------------------------------------------------------------------------------




Interleukin Genetics’s commitments to you are as stated in this written letter.
Interleukin is an “at-will employer”, and as such, it is understood that you are
not being offered  employment for a definite period of time and that either you
or Interleukin may terminate the employment relationship at any time and for any
reason without prior notice.

If your employment is terminated without cause, or due to a change in control,
you will be entitled to 6 months of salary and benefits continuation.
Interleukin will make such payments in accordance with its regular payroll
schedule or in a lump sum payment at its sole discretion.

As a confirmation of your acceptance of this offer of employment, please sign,
date, and return the copy of this letter to me by 12 noon on Monday, March 27,
2006. The original is for your records. We hope that you would be able to start
on or before April 10, 2006.

Please call me to discuss any questions or concerns you might have regarding the
contents of this letter or the benefits available to you.

Sincerely,

 

/s/ PHILIP R. REILLY

Philip R. Reilly

Chief Executive Officer

 

Accepted and agreed

  /s/  GREGG MAYER

Date

   3-27-06

 

Signature

 

 

 


--------------------------------------------------------------------------------